NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10402

                Plaintiff-Appellee,             D.C. No.
                                                1:19-cr-00211-DAD-SKO-1
 v.

FRANCISCO JAVIER OCHOA-ANAYA,                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Francisco Javier Ochoa-Anaya appeals from the district court’s judgment

and challenges the 312-month sentence imposed following his guilty-plea

conviction for conspiracy to distribute a controlled substance, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and possession of firearms in furtherance


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Ochoa-Anaya’s request for
oral argument is, therefore, denied.
of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ochoa-Anaya contends that his counsel rendered ineffective assistance by

failing to challenge adequately his two-level Guidelines enhancement for using a

personal relationship to involve another person in drug trafficking, pursuant to

U.S.S.G. § 2D1.1(b)(16)(A). We decline to consider this claim on direct appeal

because the record is insufficiently developed and it is not obvious that Ochoa-

Anaya was denied his Sixth Amendment right to counsel. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011). Ochoa-Anaya may raise this

claim in a 28 U.S.C. § 2255 proceeding. See id. at 1260.

      AFFIRMED.




                                          2                                   20-10402